Citation Nr: 0837436	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

On his July 2007 substantive appeal the veteran stated that 
he was appealing the denial of his claim for service 
connection for bilateral hearing loss and tinnitus, as well 
as his initial evaluation for PTSD.  The RO, however, had not 
yet issued a statement of the case (SOC) regarding the 
veteran's PTSD and did not until December 2007.  Following 
the December 2007 SOC, the veteran did not submit a 
substantive appeal regarding the initial evaluation of his 
PTSD.  Accordingly, the claims for service connection for 
bilateral hearing loss and tinnitus are the only issues in 
appellate status before the Board.

In September 2008 the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Newark, New Jersey 
RO.  A transcript of the hearing testimony is in the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter and is not etiologically related to 
service.


2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because they are related 
to his exposure to noise while on board a ship in combat 
situations during World War II.  He asserts that he was 
exposed to loud noises including gunfire, explosions and 
kamikaze pilots.  

The veteran's personnel records show that he served during 
World War II on board the U.S.S. Baxter, and that the ship 
was involved in amphibious landing assaults and attacks in 
the Philippine Islands and Nansei Islands.  There is also a 
notation that the veteran served on board when the ship faced 
enemy air attacks at Leyte Gulf.  Thus, there is an 
indication that he was exposed to loud noises in service.  

Service treatment records are negative for evidence or 
complaints of hearing loss, tinnitus, or other ear pathology.  
The first medical records in the claims file relating to the 
veteran's claimed hearing loss and tinnitus are dated 2006.  
Thus there is a lack of medical evidence that hearing loss 
was present at any time during service, at the time of 
discharge, or to a compensable degree within a year after 
service.

The veteran was given a VA audiology consultation in August 
2006.  The examiner noted that veteran denied a hearing 
problem and commented that his wife talked softly.  The 
examination report indicates that the veteran denied 
tinnitus.  Upon examination the audiologist found that the 
veteran had moderate high frequency sensorineural hearing 
loss with good speech recognition abilities and unremarkable 
immittance AU.  There is no listing of the audiometric data 
in the report, but speech recognition scores were listed as 
94% and 96%.  The examiner did not comment on the etiology of 
the veteran's hearing loss.  

The veteran submitted a September 2006 private audiogram; 
however there is no report or narrative attached with the 
audiogram, which limits its probative value for the Board.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).  

On VA audiological testing in June 2007, the examiner noted 
that the veteran's claim file was reviewed and that induction 
and separation examinations revealed the veteran's bilateral 
hearing to have been within normal limits.  The examiner 
stated that no reliable test results were obtained during the 
examination.  She indicated that there was no agreement 
between pure tone averages and speech recognition thresholds 
in either ear.  The examiner asserted that no statement 
regarding the veteran's hearing loss could be made at the 
time for rating purposes.  Also noted was that the veteran 
denied experiencing tinnitus at the evaluation. 

An August 2007 private audiological report submitted by the 
veteran indicated that the veteran had a normal otoscopic 
exam and exhibited moderate sensorineural hearing loss in 
both ears.  Word recognition ability was noted as normal 
bilaterally, 84% in the right ear and 80% in the left ear.  
Tympanometry showed normal type "A" tympanograms 
bilaterally.  The veteran denied tinnitus.  The examiner's 
impression was that the veteran presented with a significant 
permanent hearing impairment in both ears, and that it was 
strongly within medical probability that the veteran's 
hearing impairment was acquired during World War II.  The 
examiner noted the significant noise exposure the veteran 
reported in service and no significant noise exposure after 
service.  The audiologist did not indicate review of the 
veteran's claims file in formulating the opinion and did not 
indicate any source, independent of the veteran, regarding 
military and/or medical history.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (Opinions offered by examiners based on a 
review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion).


An October 2007 VA audiological test report indicated that 
pure tone average and speech reception thresholds were not in 
agreement and that the test results were unreliable.  The 
examiner asserted that no statement regarding the veteran's 
current hearing sensitivity or opinion could be made at that 
time for rating purposes without valid and reliable 
responses.  

At a May 2008 hearing the veteran reported that he was not 
receiving treatment for his hearing loss.  He had been 
scheduled to get a hearing aid, but had not gone to get it 
yet.  The veteran testified that he was in the radio shack 
when his ship was attacked by a kamikaze fighter; his ship 
and other ships were all firing at the planes.  When the 
veteran was not assigned to radio duty on board the ship 
(transcribing Morse code), he was assigned to a gun crew, 
firing five-inch guns.  In addition to the loud noises he was 
exposed to in combat, he attributed his hearing loss to 
copying the code, which required him to wear headphones for 
long periods of time.  The veteran testified that he never 
sought treatment in service for hearing loss or a buzzing in 
his ears, and did not seek private treatment until very 
recently.  He always thought it was age related and that no 
one was going to do anything about it.  The veteran also 
testified that he first noticed his hearing problems soon 
after he was discharged from service and would have to ask 
people to repeat and speak a little louder.  His wife would 
complain that he had the television on too loud as far back 
as 1948.  He testified that he currently had a ringing in his 
head, but only really heard it during the evening.  This 
started at the same time as his decreased hearing.  The 
veteran also testified that he was in accounting after 
service and was not exposed to loud noises.  

The Board acknowledges, and has no reason to doubt, that the 
veteran was exposed to acoustic trauma in service, and that 
he believes this exposure caused his hearing loss and 
tinnitus.  However, while the veteran has stated his belief 
that his exposure to noise during military service caused his 
claimed bilateral hearing loss and tinnitus, as a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The earliest treatment records post-service in the claims 
file containing an indication of a diagnosis or treatment for 
bilateral hearing loss or tinnitus are dated 2006.  The Court 
of Appeals for Veterans Claims (Court) has indicated that the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In the present matter, the veteran's claim was filed nearly 
sixty years after separation from active duty service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim). 

The RO scheduled VA audiology examinations for the veteran in 
June 2007 and October 2007.  At both of these examinations, 
the examiners were unable to obtain reliable testing results 
from the veteran.  Consequently, evidence that could have 
been favorable to the veteran's claim could not be obtained.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  While considered in a 
light most favorable to the veteran, the August 2007 private 
medical opinion could be construed as supporting the 
veteran's claim, the examiner had not reviewed the veteran's 
claims file or military medical records and the examination 
report provides uninterpreted graphic representation of 
audiometric data as well as not indicating whether the speech 
recognition scores were obtained using the Maryland CNC Test.  
See Kelly, 7 Vet. App. at 474 (1995).  

In this case, greater probative weight is placed on (1) the 
veteran's service treatment records which are entirely 
negative for complaints, findings or treatment for hearing 
loss or tinnitus; (2) the absence of any post-service medical 
reports for complaints or treatment for sixty years after the 
veteran's separation from service; and (3) the multiple VA 
examiners who indicated they could not obtain reliable 
audiological testing results from the veteran.  

The fact that the veteran may have been exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection.  Not only do the service 
treatment records not refer to any loss of hearing or other 
indications of the onset of a disability, but also there is 
no audiogram report to show hearing loss to a compensable 
degree within a year after service, the remaining medical 
reports are dated many years after the veteran's active 
service ended, and the audiological reports of record do not 
clearly show that the veteran has hearing loss as defined by 
VA for compensation purposes.  See 38 C.F.R. § 3.385.  In 
addition, although the veteran has testified to a ringing in 
his ears, multiple audiological examiner reports indicate 
that the veteran denied experiencing tinnitus.  These 
treatment records are highly probative, as they were 
generated with the specific purpose of diagnosis and 
treatment, which enjoys a recognized high probative value in 
the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Based on the evidence of record, the Board finds that the 
veteran's claimed bilateral hearing loss and tinnitus are not 
a result of any established event, injury, or disease during 
active service.  The service treatment records are completely 
negative for any signs, symptoms, or treatment of a hearing 
loss disability for VA rating purposes.  Moreover, the first 
complaints of hearing loss in the medical evidence of record 
are from 2006, more than sixty years after the veteran left 
active duty, and the veteran denied experiencing tinnitus 
during the August 2006 and June 2007 VA examinations and the 
August 2007 private audiological examination.  He also failed 
to provide the June 2007 and October 2007 audiological 
examiners reliable testing results.  These unreliable 
responses prevented the examiners from ascertaining the 
degree of any hearing loss, if present, and precluded the 
examiners from giving an etiology opinion of the veteran's 
claimed bilateral hearing loss and tinnitus.

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the Board to 
conclude that the appellant's bilateral hearing loss and 
tinnitus had their origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. 
At 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  Consequently, the 
benefit of the doubt doctrine is not applicable, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for service connection for 
bilateral hearing loss and tinnitus, by a letter in August 
2005, before the adverse rating decision that is the subject 
of this appeal.  In an August 2007 letter, the veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran also submitted private medical 
records.  The veteran was given VA examinations in connection 
with the claim.  The veteran testified before the undersigned 
at a travel board hearing.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


